ORDER
This is a workers’ compensation case wherein the employer seeks certiorari to review the constitutionality of the pretrial conference procedure employed by the Workers’ Compensation Commission pursuant to General Laws of 1956 (1979 Reenactment), as amended, § 28-35-20. On June 23,1983, we temporarily stayed an order of the Commission which had been issued pursuant to this challenged procedure pending consideration of the petition for certiorari. Having thoroughly reviewed the petition, and the employee’s response thereto, we believe that the issues raised by the employer merit consideration at this time. However, pending our review of this matter, we see no purpose in either staying the payment of benefits to the employee or in interrupting the normal progress of the proceedings below.
Accordingly, the petition for writ of cer-tiorari is hereby granted and the writ shall issue forthwith. The papers in this case however shall be retained at the Workers’ Compensation Commission so that this matter may proceed to a hearing on the merits without delay. Following the hearing on the merits, the papers shall be transmitted to this court in accordance with the writ. The employer’s motion for stay is denied and the temporary stay entered in this matter on June 23, 1983 is vacated.
Murray, J., did not participate.